An unpub|is|’led order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

lN THE SUPREME COURT OF THE STATE OF NEVADA

LAS VEGAS DEVELOPMENT GR.OUP, No. 66386
LLC, A NEVADA LIM,ITED LlABlLlTY
COMPANY,

‘3;’."€“*`“"’ FLE

BRETT W. FADDIS, AN lNDlVlDUAL;

 

AND BAYVIEW LOAN SERVICING, UCT l ll Z[ll‘l
LLC, A DELAWARE Lll\/llTED TR,,\@,E K_ ,_,NDEMA,_.
  CLERK OF SUPREME CUURT
R@Spondents_ B¥ oE-Pur~r stem

ORDER DISMISSING APPEAL

ln accordance with the parties’ stipulation, this appeal is
hereby dismissed The parties shall bear their own costs and attorney
fees. NRAP 42(b). ln light of this order, we vacate the temporary
injunction imposed by our August 29, 2014, order.l

lt is so OR.DERED.

 

cc: Hon. Jerry A. Wiese, District Judge
Roger P. Croteau & Associates, Ltd.
Greenberg 'l`raurig, LLP/Las Vegas

Eighth District Court Clerk

lln the stipulation to dismiss this appeal, appellant agreed to
withdraw its motion for an injunction. Thus, given the stipulation and the
dismissal of this appeal, no further action need be taken on the motion for
an injunction.

Sur>aeME Cousr
oF
NEVADA

¢o) 194'~\